DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 09/02/22.  Regarding the amendment, claims 5 and 13 are canceled, claims 1-4, 6-12, 14-27 are present for examination.
Allowable Subject Matter
Claims 1-4, 6-12, 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a stator (10) for an electrical machine (12), as recited in claim 1, the stator comprising 
a stator main body (34) which has radial stator teeth (14) for receiving coils (17) of an electrical winding and, on an end side of the stator main body (34), has an insulating lamination (40) with receiving pockets (46) for insulation-displacement elements (70), wherein the coils (17) are wound by means of a winding wire (22) which is inserted into the receiving pockets (46), wherein an interconnect plate (52) has annular conductors (84), each of the annular conductors (84) having thereon a plurality of insulation-displacement elements (70) arranged to engage axially in the receiving pockets (46) in order to make electrical contact with the winding wire (22), wherein the interconnect plate (52) is manufactured from plastic and has annular grooves (59) which are open axially downward and into which the annular conductors (84) are fitted, and wherein axial centering pins (80) which engage in corresponding centering receptacles (81) in the interconnect plate (52) are molded onto the insulating lamination (40).

    PNG
    media_image1.png
    665
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    610
    media_image2.png
    Greyscale

Regarding claim 26, the record of prior art by itself or in combination with other references also does not show an electrical machine comprising 
a cylindrical motor housing (12), 
a stator (10) comprising a stator main body (34) which has radial stator teeth (14) for receiving coils (17) of an electrical winding and, on an end side of the stator main body (34), has an insulating lamination (40) with receiving pockets (46) for insulation-displacement elements (70), wherein the coils (17) are wound by means of a winding wire (22) which is inserted into the receiving pockets (46), wherein an interconnect plate (52) has annular conductors (84), each of the annular conductors (84) having thereon a plurality of insulation-displacement elements (70) arranged to engage axially in the receiving pockets (46) in order to make electrical contact with the winding wire (22), characterized in that the interconnect plate (52) is manufactured from plastic and has annular grooves (59) which are open axially downward and into which the annular conductors (84) are fitted, wherein the stator (10) is fitted into the cylindrical motor housing (12), and 
a rotor mounted within the stator (10),
wherein axial centering pins (80) which engage in corresponding centering receptacles (81) in the interconnect plate (52) are molded onto the insulating lamination (40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 09/02/22, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn, and place claims 1-4, 6-12, 14-27 in condition of allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834